Citation Nr: 1204484	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-14 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by numbness of the legs, claimed as secondary to serviced-connected mechanical low back pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of a Decision Review Officer (DRO) of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, denied entitlement to service connection for numbness of the legs, claimed as secondary to service-connected mechanical low back pain. 

In January 2008, September 2008, and most recently, in January 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim.

As a preliminary matter, the Board notes that the most recent VA treatment records, beyond that of the reports and addendums of recent VA examinations described herein, are dated in September 2009.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the prior January 2008 and September 2008 remands, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination and/or a medical opinion by a neurologist.  Specifically, in the January 2008 remand, the Board instructed the AOJ to schedule the Veteran for a neurological examination by a neurologist to determine the nature and etiology of the Veteran's claimed leg numbness.  The remand instructed that all indicated tests, including electromyograph (EMG) and nerve conduction velocity (NCV), should be undertaken.  For any diagnosed disability, the VA examiner was requested to opine whether the current leg numbness is at least as likely as not related to (caused or aggravated by) the service-connected mechanical low back pain. 

Although the Veteran underwent a VA examination in February 2008, that examination report was determined to be inadequate for adjudication purposes. Notably, the requested medical opinion was not provided.  Therefore, the claim was again remanded in September 2008 for an addendum opinion.  Specifically, the September 2008 remand requested that the VA examiner who conducted the February 2008 examination review the claims file and opine whether the current leg numbness is at least as likely as not related to (caused or aggravated by) the service-connected mechanical low back pain.  The examiner was also requested to opine whether the condition noted on examination (slightly altered sensation in the Veteran's thigh, mostly on the right side), which the examiner opined "may be related to the superficial femoral cutaneous nerve or a mild for of meralgia paraesthetica," is at least as likely as not related to (caused or aggravated by) the service-connected mechanical low back pain.  In a December 2008 addendum, the February 2008 VA examiner opined that the Veteran's peripheral neuropathy and his complaint of meralgia paraesthetica is not likely secondary to his service-connected mechanical back pain, and that the peripheral neuropathy and possibly the meralgia paraesthetica is more likely secondary to his diabetes mellitus.

While the January 2008 Board remand requested that the VA examination be conducted by a neurologist, the February 2008 VA examination was performed by a physician's assistant.  Additionally, the requested opinion was whether any current leg numbness is caused or aggravated by the service-connected mechanical low back pain.  However, neither the February 2008 VA examination report nor the December 2008 addendum addressed whether the current leg numbness is aggravated by the service-connected mechanical low back pain.  Further, no nerve conduction studies or other tests were performed during the examination, and no explanation for the absence of such tests was given. 

Based on the foregoing, the Board remanded the case, for the third time, in January 2010.  The Board directed the AOJ to schedule the Veteran for a VA neurological examination, by a neurologist.  The neurologist was directed to accomplish all indicated studies and tests, to include EMG/nerve conduction studies, and directed the examiner to report, in detail, all clinical findings.  The examiner was asked to provide an opinion with respect to any currently present disability manifested by leg numbness, as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disability is caused by or aggravated by (permanently worsened the underlying disorder beyond normal progression of the disorder) the service-connected mechanical low back pain.  The examiner was directed to quantify the degree of aggravation, if possible.  The examiner was directed to discuss the Veteran's complaints of radiating pain down the right leg as well as related numbness and tingling during service, and post-service private treatment records diagnosing the Veteran with lumbar neuritis in 2006-2007, as compared to the diagnosis of diabetes mellitus in VA treatment records dated in March 2003. 

The AOJ afforded the Veteran a VA examination in April 2010.  However, the April 2010 examination was conducted by the same physician's assistant that conducted the February 2008 VA examination, deemed inadequate by the Board, in part, due to the fact that the examiner was a physician's assistant and not a neurologist.  He reported that there was no evidence of radiculopathy.  He opined that the Veteran's neurological examination was essentially benign and that the Veteran had diabetes and a past EMG was consistent with early peripheral neuropathy.  Further, no nerve conduction studies or other tests were performed during the examination, and no explanation for the absence of such tests was given.

The AOJ obtained an addendum to the April 2010 VA examination report from a neurologist.  The neurologist, in his October 2011 addendum, noted the Veteran's pertinent medical history to include his diagnosis for lumbar neuritis and results of the April 2010 VA examination.  The examiner opined that the Veteran's peripheral neuropathy was statistically most likely due to his diabetes and noted that while peripheral neuropathy typically causes paresthesias, numbness, and pain in the periphery, the Veteran did not complain of or demonstrate such on examination.  He noted that instead, the Veteran demonstrated considerable muscle spasm in the low back, consistent with a painful musculoskeletal etiology for the back pain.  He also noted that spinal arachnoiditis, although unlikely, may be another etiology of the Veteran's low back pain.  He concluded that as the Veteran's peripheral neuropathy was mild, it was not likely to be playing a role in the Veteran's severe low back pain.  

As discussed above, the February 2008 VA examination was not conducted by a neurologist, as the Board directed, and the case was previously remanded for a VA examination conducted by a neurologist.  Again, the AOJ afforded the Veteran a VA examination with a physician's assistant and not a neurologist.  While a neurologist offered an addendum to the April 2010 VA examination report, he did not conduct the examination.  The findings recorded at the time of the April 2010 VA examination, relied upon by the neurologist, were those of a physician's assistant and not a neurologist.  Further, no party has explained the absence of nerve conduction studies or other tests.  Significantly, the neurologist's opinion, rendered in the October 2011 addendum does not respond to the Board's inquires in any way, and is woefully inadequate.  While the neurologist opined that the Veteran's peripheral neuropathy was statistically most likely due to his diabetes, he did not offer a rationale for his opinion.  The neurologist did not discuss the Veteran's complaints of radiating pain down the right leg as well as related numbness and tingling during service, and post-service private treatment records diagnosing the Veteran with lumbar neuritis in 2006-2007, as compared to the diagnosis of diabetes mellitus in VA treatment records dated in March 2003.  Instead, the neurologist simply offered theories related to the etiology of the Veteran's low back pain and opined that the Veteran's peripheral neuropathy was not playing a role in such pain.  The Board need not inquire as to the etiology of the Veteran's low back pain, nor does it need to inquire as to whether the Veteran's service-connected mechanical low back pain is worsened by his disability manifested by numbness of the legs.  At no time, in any of the three prior remands, did the Board seek such an opinion. 

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, a new VA examination, conducted by a neurologist, must be performed, and sufficient opinions must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Memphis, Tennessee, dated from September 2009 to the present.  Any negative responses from a VA facility must be properly documented in the claims file and the Veteran must be properly notified.

2.  Schedule the Veteran for a VA neurological examination, by a neurologist, to determine the nature and etiology of any currently present leg numbness.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be accomplished (to include EMG/nerve conduction studies), and all clinical findings should be reported in detail.  If the examiner finds that any indicated tests are not required in order to render a sufficient opinion, the examiner must specifically state such in the examination report.  
Based upon the claims folder review, the examination results, and sound medical principles, the examiner should provide an opinion with respect to any currently present disability manifested by leg numbness, as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disability is caused by or aggravated by (permanently worsened the underlying disorder beyond normal progression of the disorder) the service-connected mechanical low back pain.  If the examiner finds that the disability manifested by leg numbness is aggravated by the service-connected mechanical low back pain, the examiner should quantify the degree of aggravation if possible. 

The examiner should discuss the Veteran's complaints of radiating pain down the right leg as well as related numbness and tingling during service, and post-service private treatment records diagnosing the Veteran with lumbar neuritis in 2006-2007, as compared to the diagnosis of diabetes mellitus in VA treatment records dated in March 2003. 

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  The examiner should fully articulate a sound reasoning for all conclusions made. 

3.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  Specifically, make certain that the VA examination was conducted by a neurologist; that all indicated tests were conducted and/or the examiner stated that indicated tests were not required; and that the examiner provided an adequate opinion, with rationale, that answers the Board's inquiries in full.  If it is deficient in any manner, corrective procedures must be implemented. 

4.  Then, after any other development is completed, readjudicate the Veteran's claim of entitlement to service connection for a disability manifested by numbness of the legs, claimed as secondary to serviced-connected mechanical low back pain.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


